                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH


    XLEAR, INC., a Utah corporation, and                    MEMORANDUM DECISION AND
    JONES BOZEMAN FAMILY LIMITED                            ORDER:
    PARTNERSHIP,                                              • DISMISSING [49] DEFENDANT’S
                                                                COUNTERCLAIM FOR
                             Plaintiff,                         FAILURE TO PROSECUTE;
                                                              • ENTERING DEFAULT AGAINST
    v.                                                          DEFENDANT; AND
                                                              • DIRECTING PLAINTIFF TO
    STS Health, LLC, a Virginia Limited                         PREPARE AFFIDAVIT AND
    Liability Company,                                          PROPOSED ORDER FOR
                                                                DEFAULT JUDGMENT
                             Defendant.
                                                            Case No. 2:14-cv-00806-DN

                                                            District Judge David Nuffer




           On May 2, 2019, counsel for Defendant was permitted to withdraw via order (the

“Previous Order”). 1 Defendant was ordered to retain new counsel and that new counsel was to

file an appearance within 21 days of the entry of the order. 2 Defendant was notified that if it

failed to file a notice of appearance of new counsel, Defendant may be subject to sanction

pursuant to Federal Rule of Civil Procedure 16(f)(1), including but not limited to default

judgment for Plaintiff and dismissal of Defendant’s counterclaim. 3

           The 21-day period has expired, and Defendant has failed to comply with the Previous

Order. Based on this failure, IT IS HEREBY ORDERED as follows:



1
    Order Granting [87] Motion to Withdraw as Counsel, docket no. 87, filed May 2, 2019.
2
    Id.
3
    Id.
        Under the authority of Federal Rule of Civil Procedure 41(b) and (c), Defendant’s

counterclaim 4 is DISMISSED with prejudice.

        Under the authority of Federal Rule of Civil Procedure 55(a), default is ENTERED

against Defendant.

        In order to facilitate the entry of default judgment under Federal Rule of Civil Procedure

55(b), Plaintiff is ORDERED to prepare motion for default judgment as well as an affidavit

showing the amount due for Plaintiff’s claims that can be made certain by computation. Plaintiff

is to submit this motion no later than September 24. 2019.

        Signed September 12, 2019.

                                                    BY THE COURT


                                                    ________________________________________
                                                    David Nuffer
                                                    United States District Judge




4
 Answer, Affirmative Defenses, and Counterclaims to Plaintiff’s First Amended Complaint, docket no. 49, filed
March 25, 2016.



                                                                                                                2
